SUMMARY ORDER

ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court is AFFIRMED.
Appellant Richard Cole, pro se, appeals from the district court’s partial grant of summary judgment in favor of appellees Welch Foods, Inc., Ethan Allen, Sun Company, TEMCO, and Inland Container Group and from its decision on the merits. Richard Cole is a former physician who sued under the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001, et seq., and under state law causes of action to recover for medical services he allegedly performed for several patients prior to November 1992, when he stopped practicing medicine. We presume the parties’ familiarity with the facts, the *7procedural history, and the scope of the issues presented on appeal.
To aid us in this appeal, we asked attorneys to file amicus briefs setting forth arguments for the pro se litigant and the insurer on various issues. We express our gratitude to them.
After examining the briefs and record, we conclude that all of Cole’s claims were barred either on limitations or failure to exhaust grounds and affirm the district court’s partial grant of summary judgment. Our previous dismissal of Cole’s appeal of the judgment after trial remains in place.